department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t date date contact person id number telephone number fax number employer_identification_number we are responding to your request for reclassification of your foundation status uniform issue list legend m date dear ------------ you are an organization described in sec_501 of the internal_revenue_code you are currently classified as an organization described in sec_509 and sec_170 of the code you are requesting reclassification as an organization described in sec_509 described in sec_501 of the code and classified as an organization described in sec_509 and sec_170 m appoints all of your trustees you represent that you are not controlled either directly or indirectly by one or more disqualified persons other than foundation managers or one or more publicly supported organizations a of the code accordingly we are classifying you as an organization described in sec_509 effective date the date you requested reclassification of your foundation status your trust agreement states that you were formed to support m m is an organization the information you provided evidences that you meet the requirements of section because this letter could help resolve questions regarding your exempt status you should as requested your user_fee will be refunded the refund is being handled by an keep it in your permanent records administrative office within the service you should receive the refund in - weeks reclassification should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh lois g lerner director exempt_organizations rulings agreements any questions about your federal_income_tax status other than those pertaining to your sincerely
